Citation Nr: 0020730	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial evaluation for left tarsal tunnel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for left tarsal tunnel syndrome and assigned a 10 
percent rating, effective from February 1991.  


FINDINGS OF FACT

1.  The veteran's service-connected left tarsal tunnel 
syndrome is manifested by chronic moderate swelling and pain, 
productive of not more than moderate left foot disability. 

2.  As a result of surgery in December 1991 for tarsal tunnel 
syndrome, the veteran has a well-healed and tender scar, 
approximately 10 centimeters in length, along the 
posterotibial nerve just proximal to and behind just distal 
to the malleolus of the left foot. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to the assignment 
of an initial rating in excess of 10 percent for left tarsal 
tunnel syndrome, for any period during the pendency of the 
veteran's claim, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 
(1999). 

2.  Resolving reasonable doubt in the veteran's favor, a 
separate 10 percent rating for a scar of the left foot is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected left 
tarsal tunnel syndrome that is plausible.  With regard to 
initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed, including findings at multiple VA examinations of 
the feet.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

The veteran contends that the rating initially assigned by 
the December 1997 rating should be more than 10 percent.  He 
specifically contends that he has experienced chronic pain 
and swelling of the left foot.  He also contends that a 
separate 10 percent rating is warranted for a tender scar of 
the left foot. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).



Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot disability, and a 20 percent rating for 
moderately severe foot disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

In this veteran's case, the evidence demonstrates that the 
veteran developed left tarsal tunnel syndrome, which has been 
etiologically related by medical evidence to a reported fall 
and twisting of the left ankle in service.  The veteran has 
reported chronic left foot pain (as well as chronic right 
foot pain) and repeated left foot swelling since that injury 
in service.  In June 1991, he underwent surgical release of 
the left tarsal tunnel with neurolysis of the left posterior 
tibialis nerve and both plantar nerves, medial and lateral.  
The surgical incision resulted in an approximately 10 
centimeter long scar, which the veteran subsequently reported 
was tender and painful.  

The veteran has consistently complained of chronic left foot 
pain and frequent swelling, and VA examination findings of 
record have consistently noted such complaints and findings.  
For example, during testimony before a member of the Board in 
May 1993, the veteran testified that he still had pain and 
swelling of the left foot, and, at the January 1996 VA 
examination, he reported that his left foot swelled 
repeatedly, and that it hurt to stand and walk.  VA 
outpatient treatment records, for example, an April 14, 1998 
entry, also recorded the veteran's complaints of left foot 
pain and swelling.  With regard to the severity of the 
veteran's service-connected left tarsal tunnel syndrome, the 
Board notes that the veteran indicated that he had not 
received treatment for this condition at least prior to March 
1997, although he insisted that he had continuous pain and 
still had soft tissue swelling.  While some examinations note 
a slightly antalgic gait, the January 

1999 VA examination specifically noted the veteran walked 
without a limp or abnormality of gait, found only mild pain 
with palpation, and only moderate tenderness, with 
significant swelling.  While the veteran has consistently 
complained of pain and swelling, such symptomatology has not 
been shown to be more than moderate, or more than moderately 
impairing.  The Board notes that, although weakness was noted 
in a June 1997 VA At Risk Foot Evaluation, in January 1999 
the veteran was found to have 5/5 muscle strength with no 
wasting in the lower extremities, and no abnormal movements 
of the muscles. 

The Board notes that the veteran also at one time experienced 
a numbness or sensation loss of the toes of the left foot, 
described as hypersensitivity, which was attributed by 
medical evidence to the veteran's service-connected left 
tarsal tunnel syndrome.  This history was recognized by the 
RO's inclusion of Diagnostic Code 8521, pertaining to 
impairment of the common peroneal nerve, in the initial 
assignment of a rating.  The evidence also demonstrates, 
however, that, after the 1991 tarsal tunnel release, the 
veteran's symptoms of diminished sensation essentially 
resolved.  The March 1997 VA examiner noted that the tarsal 
tunnel release surgery had been successful in reducing the 
hypersensitivity and the cold feeling in the left foot.  At a 
VA compensation examination in January 1999, the veteran 
reported that, after the surgery, the sensitivity and cold 
feeling of the toes on the left foot had resolved, and denied 
any current problems with sensation of the left foot.  The 
impression by the VA examiner included that there was no 
evidence of peripheral nerve dysfunction relating to the left 
tarsal tunnel syndrome.

The Board notes that the veteran has also been diagnosed with 
at least moderate degenerative joint disease of the feet 
bilaterally, marked bilateral pes planus, and hallux valgus 
of the great toes.  However, service connection has not been 
established for these disorders, and medical opinion evidence 
of record is to the effect that such disorders are not 
related to service.  Additionally, the veteran has attributed 
some limitation of function to bilateral foot disorders.  For 
example, at the January 1996 VA examination, the veteran 
reported continued problems with both feet and both ankles 
since service, and complained that he was unable to run or 

climb stairs because of his bilateral foot problems.  
Therefore, in considering the disability attributable solely 
to the veteran's service-connected left foot tarsal tunnel 
syndrome, the Board may not consider bilateral symptomatology 
attributable to the non-service-connected disorders of 
arthritis or bilateral pes planus.  VA disability 
compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided.  38 C.F.R. § 4.14 (1999).  

In this regard, the Board notes that the veteran has some 
limitation of motion of the left foot.  However, the medical 
evidence of record does not relate such limitation of motion 
to the veteran's service-connected disability, and even 
relates restriction of activity to osteoarthritis (November 
14, 1999 VA outpatient treatment entry).  Additionally, VA 
recognizes that degenerative joint disease may manifest in 
limitation of motion of the joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999); 38 C.F.R. § 4.59 (1999) 
("[w]ith any form of arthritis, painful motion is an 
important factor of disability"). While a rating under 
Diagnostic Code 5284 may involve limitation of motion, and 
therefore require consideration under 38 C.F.R. §§ 4.40 and 
4.45, it depends on the nature of the injury.  In this 
veteran's case, there is no evidence of fractures or 
dislocations involving the joints.  The left tarsal tunnel 
syndrome, manifested by pain and swelling, and tender scar to 
the medial left foot, are not of such a nature as to manifest 
in limitation of range of motion of the foot or ankle.  
VAOPGCPREC 9-98. 

The disability picture presented is that the veteran's 
service-connected left tarsal tunnel syndrome is one of 
chronic moderate swelling and pain, productive of not more 
than moderate left foot disability.  For the reasons stated, 
the Board must find that the schedular criteria for 
entitlement to the assignment of an initial rating in excess 
of 10 percent for left tarsal tunnel syndrome, for any period 
during the pendency of the veteran's claim, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5284. 



The veteran contends that a separate rating is warranted due 
to a tender scar.  In this case, it is difficult to tell 
whether the actual scar at the left medial ankle is tender or 
painful, or whether the tenderness is beneath the area of the 
scar and is due to swelling.  The medical evidence of record 
at times noted the scar to be tender or "sore" (February 
2000, December 1999 VA examinations) and at other times to 
have only "sensitivity" (January 1999 VA examination), with 
swelling in the area around or beneath the scar.  The medical 
evidence indicates that there is swelling in the area of the 
scar at the left medial ankle which is moderately tender to 
palpation over the scar.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that ratings for distinct 
disabilities resulting from the same injury could be 
combined, without violating the prohibition of "pyramiding" 
of 38 C.F.R. § 4.14,  so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  As there is evidence 
demonstrating both swelling and a tender scar, the Board will 
resolve reasonable doubt in the veteran's favor to find that 
a separate 10 percent rating is warranted specifically for a 
tender scar. This is the highest schedular rating for a 
tender or painful scar.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Additionally, the Board finds that a staged rating is not 
warranted for either disability.  The veteran has reported 
that the pain and swelling has been consistent.  In his 
substantive appeal of April 1998, he wrote that the condition 
of chronic swelling "has never changed."  In a January 1996 
history, the veteran reported no improvement in symptoms 
since service.  The Board finds that the evidence does not 
demonstrate that the veteran's service-connected left tarsal 
tunnel syndrome or tender scar of the left medial ankle have 
been significantly better or worse during the appeal period.  
See Fenderson. 



ORDER

An initial evaluation in excess of 10 percent for left tarsal 
tunnel syndrome is denied. 

A separate 10 percent initial rating for a scar of the left 
foot is granted, subject to governing regulations concerning 
the payment of monetary awards.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

